          Case 1:19-cv-11733-PKC Document 30 Filed 03/16/20 Page 1 of 2




March 16, 2020

Via ECF

Honorable P. Kevin Castel
United States Courthouse
Southern District of New York
500 Pearl Street, Courtroom 11D
New York, NY 10007

Re:    2238 Victory Corp. v. Fjallraven USA Retail, LLC, et al., 19-11733 (SDNY)
Dear Judge Castel:
         We write on behalf of Plaintiff and all Defendants in the above-captioned matter to
respectfully request that the Court adjourn the pre-trial conference currently scheduled for March
27, 2020 pending resolution of the motion to dismiss or further order of the Court, whichever is
earlier. (Dkt. 12.)
        On March 13, 2020, the Court issued an order in response to Defendant’s second pre-
motion letter setting out a briefing schedule for Defendants’ Motion to Dismiss, but the pre-trial
conference scheduled for March 27 was unaffected. (Dkt. 28.) In light of the current global crisis,
the parties suggest that the requested adjournment will minimize unnecessary travel and benefit
both the parties and the Court.

Respectfully,

 /s/Jonathan M. Jacobsen____________________           /s/ James Hartley__________________
 Jonathan M. Jacobson                                  James Hartley
 Wendy Huang Waszmer                                   Timothy Getzoff
 Wilson Sonsini Goodrich & Rosati PC                   Holland & Hart
 1301 Avenue of the Americas, 40th Floor               1800 Broadway, Suite 300
 New York, NY 10019                                    Boulder, CO 80302
 (212) 999-5800                                        (303) 245-2075

 Attorneys for Defendant Netrush, LLC                  Attorneys for Defendant Fjallraven USA
                                                       Retail LLC and Fjallraven USA LLC


                                                       /s/Pablo D. Hendler_________________
                                                       Pablo D. Hendler
                                                       Aaron M. Healey
                                                       Jones Day
                                                       250 Vesey Street
                                                       New York, New York 10281
         Case 1:19-cv-11733-PKC Document 30 Filed 03/16/20 Page 2 of 2



Honorable P. Kevin Castel
March 16, 2020
Page 2

                                            (212) 326-3821

                                            Attorneys for Defendant Fjallraven USA
                                            Retail LLC and Fjallraven USA LLC
